Citation Nr: 1342049	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-34 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for chronic low back disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969 and also had National Guard and reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for bilateral hearing loss and low back strain.  A notice of disagreement was received in July 2011, a statement of the case was issued in October 2011, and a substantive appeal was received in December 2011.  The Veteran testified at a Board hearing in March 2013.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.

2.  Chronic low back disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is chronic low back disability otherwise related to such service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2013).

2.  Chronic low back disability was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, what information and evidence VA will obtain, and what information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with proper notice by letter dated in May 2011.  This notice complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The Veteran was given the opportunity to testify at a hearing before a Veterans Law Judge in March 2013.  The RO has also obtained the Veteran's service treatment records (STRs).  Neither the Veteran nor his representative has identified any other pertinent records for the RO to obtain on his behalf; at the Board hearing, the Veteran stated that there were no treatment records available with respect to either issue.  (See Board hearing transcript, pages 7 and 11).

Further, VA has conducted necessary medical inquiry in an effort to substantiate the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA audiology examination in June 2011.  As the examination report and medical opinion contains the Veteran's medical history, findings, and opinion with rationale to support the conclusion reached, the Board finds that the report is adequate to decide the claim for bilateral hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

With respect to the claim for a low back disability, the Board finds that a VA medical examination (with nexus opinion) is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states that, in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Board finds that the standards set forth in McLendon are not met with regard to the claim for a low back disability.  As discussed in more detail below, the Board finds that the Veteran's testimony regarding chronic low back symptoms since a 1972 National Guard injury is not credible.  Thus, there is no indication that any current low back symptoms are associated with his service.  Consequently, a VA nexus opinion is not necessary to adjudicate the claim for a low back disability.

All known and available records have been obtained and associated with the Veteran's claims file.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters and that no further development of the evidentiary record is necessary.  VA has complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claims at this time.



Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra.

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, a veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a lay person is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA" (VA's electronic data storage system), with an emphasis on the evidence relevant to the matters on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss based on currently diagnosed bilateral hearing loss disability and previously conceded exposure in service to acoustic trauma.  (See July 2011 Rating Decision, Page 2).

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[I]f the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

On May 1969 service separation examination, auditory thresholds in both ears at 1000, 2000, and 4000 Hertz were 15 decibels; no evaluation was provided for 3000 Hertz.  

The Veteran subsequently underwent regular audiometric testing associated with his National Guard and reserve service.  On November 1971 audiological evaluation, 


audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
12
10
12
20
13.5
LEFT
12
10
10
10
10.5

On January 1977 audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
0
5
5
5
3.75
LEFT
5
5
10
10
7.5

On February 1981 audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
0
0
 
30
10
LEFT
10
0

20
10

Results were not reported at 3000 Hertz.

On July 1985 audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
0
0
5
25
7.5
LEFT
0
0
0
15
3.75

On October 1988 audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
10
50
20
LEFT
0
0
10
30
10

On October 1992 audiological evaluation, audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
0
0
10
40
12.5
LEFT
0
0
10
40
12.5

The Veteran provided a medical history and received a physical examination in conjunction with each of the above audiometric tests.  With the exception of the May 1969 medical history (in which he reported ear trouble associated with ear infections), he denied any ear trouble and reported "good" or "excellent" health.

The Veteran was afforded a VA audiological evaluation in June 2011.  At that time, audiometry revealed that puretone thresholds, in decibels, were:





HERTZ



1000
2000
3000
4000
Average
RIGHT
10
25
55
60
37.5
LEFT
10
30
55
65
40

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  The examiner concluded that the Veteran had normal to moderately severe sensorineural hearing loss in both ears.  However, the examiner opined that the hearing loss was less likely as not related to noise exposure while in military service.  

In his rationale, the VA examiner noted that while there was exposure in service to acoustic trauma, there was no significant puretone threshold increase between the 1969 audiometric examination on separation from active service and the 1971 National Guard enlistment audiometric examination.  The Veteran reported that he was not deployed after separation from active service and used hearing protection during reserve training.  Additionally, the examiner noted that the 1985 audiometric results were normal and that "[t]he high frequency hearing loss noted while in service is recorded in 1988, well after active service dates were completed."  Furthermore, the examiner noted that the Veteran had significant postservice occupational noise exposure, including 24 years as a welder and current employment as a police officer.  The examiner concluded that, given the delayed onset of hearing loss and exposure to postservice occupational noise exposure, "the decrease in hearing is likely a combination of occupational and age related factors."

At the March 2013 Board hearing, the Veteran testified that he had a temporary loss of hearing associated with the acoustic trauma that coincided with the onset of tinnitus, but that his hearing acuity returned to normal.  He reported that, while in service, he sometimes had hearing people over background noise, but that no one ever complained that he had the television or radio volume too high.  He acknowledged that he was tested for hearing loss during National Guard and reserve service and that he was never put on profile, never sought treatment for hearing loss, and was never told that he had hearing loss related to service.  He also acknowledged that he was exposed to occupational noise as a welder, but stated that he wore hearing protection.

The Board finds that the evidence of record weighs against a finding that the Veteran's current bilateral hearing loss is related to his active service.  The VA examiner considered the claims file and the Veteran's reports of acoustic trauma during and postservice and provided a persuasive rationale as to why the current hearing loss was less likely as not related to service.  The Board finds that the June 2011 is probative, competent evidence weighing against a finding of service connection for bilateral hearing loss.  

The Board acknowledges the Veteran's assertion that he wore hearing protection during his post-service employment, and that there is no entrance examination to compare against his exit examination.  However, the VA examiner reviewed the Veteran's STRs and noted that there were no significant puretone threshold shifts noted on audiometric evaluation more than two years after separation from active service and that he had normal audiograms until 1988, many years following separation from active service.  

In addition, although the Veteran is competent to report that he had difficulty hearing in situations where there was background noise, he has not demonstrated that he has the necessary skill or training to diagnose a hearing loss disability in service.  Conversely, the medical evidence of record, to include contemporaneous audiometric testing and the VA examiner's opinion, indicates that a hearing loss disability did not manifest in service or for many years after service.  Consequently, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss, the benefit-of-the-doubt rule does not apply, and this claim is denied.  See 38 U.S.C.A. § 5107.  

Low Back Disability

The Veteran claims entitlement to service connection for a low back disability.  

Arthritis may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

The record contains medical history and examination reports associated with each of the following:  the Veteran's separation from active service (May 1969), Army National Guard enlistment (November 1971), Army reserve service (January 1977, February 1981, October 1998, October 1992), and South Carolina Air National Guard service (July 1985).  On each medical history, the Veteran denied "recurrent back pain" and reported that he was in "good" or "excellent" health.  On each medical examination, his spine was clinically evaluated as normal.  

At the March 2013 Board hearing, the Veteran testified that in the summer of 1972, while he was in the National Guard, he twisted his back while unloading a mess truck.  He stated that the next day he couldn't move his legs, sought treatment, was provided pain medication and muscle relaxers, spent the night in the clinic, and was then on light duty.  He stated that he continued to have back pain but did not report it or seek treatment and was not aware of any line of duty investigation.  He stated that he had never seen a doctor for his back and does not have a diagnosed back condition.  

The Veteran is competent to report symptoms he has experienced, including an injury in service and back pain symptomatology.  However, the Board finds that his hearing testimony regarding an injury is directly contradicted by the National Guard and reserve medical history and examination reports consistently documenting good health, no recurrent back pain, and a normal spine.  Furthermore, the Board notes that he did routinely report other conditions, including prior inguinal and umbilical hernias, sexually transmitted infections, and medication allergies, and finds that it is reasonable that if he experienced chronic back pain in service it would have been reported.  Thus, the Board finds that the contemporaneous evidence denying chronic back pain is more probative than the Veteran's hearing testimony given in connection with a claim for monetary benefits, which the Board finds to be less than credible.  

Consequently, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a low back disability, the benefit-of-the-doubt rule does not apply, and this claim is denied.  See 38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for bilateral hearing loss is not warranted.  Entitlement to service connection for a low back disability is not warranted.  The appeal is denied as to both issues.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


